Citation Nr: 1203037	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-37 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1940 to November 1944.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA), Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran is service connected for generalized anxiety disorder with posttraumatic stress disorder (PTSD) at the 70 percent disability level with a total rating assigned on the basis of individual unemployability.

2.  The Veteran is not permanently housebound by reason of service-connected disability, his service-connected psychiatric disability does not prevent him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that VA sent to the Veteran all required notice in a July 2009 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained pertinent medical treatment records, which have been associated with the claims files.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Special monthly compensation is payable if, as the result of service-connected disability, the veteran is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.


It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Special monthly compensation also is payable if the Veteran has a single service- connected disability rated as 100 percent and -

(1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or

(2) is permanently housebound by reason of service- connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2).

III.  Analysis

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against the claim for special monthly compensation based on the need for regular aid and attendance or at the housebound rate.

In this case, the Veteran is service connected for generalized anxiety disorder with PTSD at the 70 percent disability level.  He has also been awarded individual unemployability effective August 11, 2009.  

The Board accepts that the evidence establishes a need for regular aid and attendance.  However, this need for regular aid and attendance is not as a result of service-connected disability alone.

The lay evidence shows that the Veteran requires regular aid and attendance due to a myriad of physical disabilities.  Furthermore, the Veteran acknowledges that his need for regular aid and attendance is mostly due to physical disorders for which he is not service connected.  In a statement contemporaneous with his claim for SMC, the Veteran reported that he ambulated with a motorized scooter, had incontinence and stomach problems.  In his substantive appeal dated in September 2010, the Veteran argued that he was entitled to SMC because "I cannot walk, "I fall sometimes, "there is a ramp at my home," he requires an electric scooter, there are places he can't use a walker or cane, and that he has diabetes causing him to lose feeling in the legs and feet.  In April 2011, the Veteran reported a history of mental health treatment, and he submitted photographs of his scooter and ramp.

Although the Veteran submitted in April 2008 lay statements to support his SMC claim, these statements also reflect that the Veteran has need for home assistance due to various non-service connected physical disabilities.  The Veteran's granddaughter reported that his legs and ankles swell due to diabetes, making it hard for him to keep his balance.  She reported that he had bad eyesight and could take the wrong medicine.  With regard to psychiatric disability, she reported that he had mood swings that cause him to sometimes sleep through meal times or to eat too much of the wrong things.  A friend who is also a nurse stated that it was her opinion that it would be "beneficial" for the Veteran to have assistance with his ADLs due to his physicial and mental disabilities as this would reassure the family of his care and safety.  The Veteran's wife reported that she can no longer aid the Veteran and that she had helped him previously.  She noted that he was forgetful, that he suffered from diabetes and glaucoma, and that his walk was unstable-requiring the use of a walker and ramp.  The Veteran's daughter reported that the Veteran was unable t o walk without assistance and that he required help with taking medicines and his nutrition.  The Veteran's son reported that the Veteran had a number of health issues including incontinence, an inability to walk without help, failing eye sight, sometimes anxiety attacks, signs of dementia, and poor judgment performing routine tasks.

The Board finds that the lay evidence is competent and credible.  However, it does not establish that the Veteran requires regular aid and attendance, or is housebound, due to service-connected disability.  

The Board has further considered the medical evidence of record.

An undated and unsigned statement from Personal Home Care reflects that the Veteran receives and requires assistance with his ADLs, to include bathing, dressing, meal preparation, and cleaning.  It was noted that due to diabetes, the Veteran required daily blood sugar checks and daily weight checks to be recorded in a log.  It was further noted that an aid provides the Veteran 3 hours of assistance a day, the maximum allowed under his insurance plan.  The Board finds that this evidence does not relate the Veteran's need for regular aid and assistance of another person to his service-connected generalized anxiety disorder with PTSD.  While visit reports accompanying the statement indicate that mental status was alert and forgetful, the Board observes that there was no mention of psychiatric impairment impacting the Veteran's ability to perform the ADLs.

Other medical evidence includes (1) an April 2011 statement from Lincoln County Home Health Agency, showing that the Veteran received services every 2 weeks and as needed for medication organization and general assessments, (2) a visual examination report dated in April 2011, showing treatment for glaucoma, and (3) various private treatment records dated from 2005 to 2011, showing treatment for many physical disorders (i.e., chest pain, esophageal reflux, lumbosacral strain, myofascial pain, painless jaundice, conjunctivitis, tinnitus, diabetes mellitus, etc.).  The Board has considered this evidence.  However, the Board finds that this evidence is of limited probative value.  While it shows that the Veteran receives aid and assistance of another person, it does not show that this is due to service-connected generalized anxiety disorder with PTSD.  In fact, the Board observes that "patient clinic visit notes" dated from 2009 through 2010 show no abnormal mental status findings.  In addition, in October 2009 and March 2010, the mental status was described as normal-the Veteran was alert and oriented in all spheres and had normal affect.

The record further includes reports of examinations for "Housebound Status or Permanent Need for Regular Aid and Attendance."  In July 2009, Dr. V.W.-a psychiatrist-reported diagnoses of generalized anxiety disorder, PTSD, alcohol dependence in full and sustained remission.  She indicated that the Veteran could, without the assistance of another person, walk, leave home, feed himself, perform toilet functions, and dress.  It was noted that he could use help with handling funds due to memory issues.  In July 2009, Dr. T.M reported no diagnoses, but indicated that the Veteran could not walk, leave home, feed himself, or dress without the assistance of another person.  She further indicated that the Veteran was not mentally capable of handling funds because of a history of dementia-although the examiner stated that this was not her field.  In July 2009, Dr. J.K reported no diagnoses, but indicated that the Veteran could not walk, leave home (cannot drive), feed himself, or dress without the assistance of another person.  He further indicated that the Veteran was not mentally capable of handling funds because of severe heart failure and dementia.

On VA examination for "Housebound Status or Permanent Need for Regular Aid and Attendance" in January 2011, Dr. J.K. listed diagnoses as diabetes, osteoarthritis, PTSD, dementia, hypertension, coronary artery disease, generalized anxiety, and congestive heart failure.  It was noted that the Veteran was unable to prepare his own meals, needs assistance with bathing, requires medication management, and was unable to manage his own financial affairs.  The physician described restrictions of lower extremities due to knees and decreased sensation of feet-he used a cane and had a limp.  No upper extremity restrictions were found.  The physician indicated that the Veteran had poor memory, could not drive, and that it was difficult for him to leave his home-but he could leave his home with assistance.

Having considered the examination reports by Drs. V.W., T.M, and J.K., the Board finds that these reports do not show that the Veteran's is housebound or needs regular aid and assistance of another person due to service-connected generalized anxiety disorder with PTSD.  Notably, the Veteran's psychiatrist-Dr. V.W.-did not indicate that the Veteran could not handle funds but rather that he could use help due to memory issues.

The Board has further considered the report of a VA psychiatric examination dated in November 2008 and VA treatment records dated since 2007.  They show that the Veteran has anxiety disorder with PTSD symptomatology to include depressive symptoms.  In 2007, mild dementia was noted.  Between November 2007 and July2008, the Veteran had a Global Assessment of Functioning (GAF) scale score of 45-50.  The November 2008 VA examiner noted that the Veteran required help with personal hygiene and that he had an aide 5 days a week, and that he had problems with ADLs, specifically, shopping and travelling.  Remote memory was normal; recent memory was moderately impaired; and immediate memory was normal.  The examiner stated that the Veteran was capable of handling his financial affairs-he knew the amount of his benefit payment, the amounts of monthly bills, and he prudently handled payments, but he does not personally handle money and pay bills.  A GAF score of 50 was assigned.  The Veteran was assigned a GAF score of 63 in April 2009.  At that time, judgment, insight, thought, memory, and speech were intact.  It was noted that the Veteran used a cane.

The 2008 VA psychiatric examination report and the VA treatment records dated since 2007 do not show that the Veteran's is housebound or needs regular aid  and assistance of another person due to service-connected generalized anxiety disorder with PTSD.

In summary, the evidence of record clearly demonstrates that the service-connected disability is not the cause of his loss of ambulatory power or motor function that impairs his ability to walk, leave home, prepare meals, dress, etc.  The Veteran's service-connected generalized anxiety disorder with PTSD to include the reports of memory loss do not result in the requirement of the regular aid and attendance of another person or the Veteran being housebound.  Specifically, none of the physicians identified the Veteran's service-connected disability as the cause of the need for aid and attendance of another.  Rather, as noted, they listed the Veteran's various physical disorders when discussing the need for help.  The Board finds that there is no indication that the Veteran is bedridden.  The record shows that the Veteran lives independently with visiting care providers due to disabilities that are not service-connected.

Accordingly, this claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to SMC based on the need for regular aid and attendance or at the housebound rate is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


